     Case 2:10-cr-00362-ODW Document 1188 Filed 10/24/19 Page 1 of 2 Page ID #:5966



 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      JUSTIN R. RHOADES (Cal. Bar No. 230463)
 4    Assistant United States Attorney
      Chief, Violent & Organized Crime Section
 5         1300 United States Courthouse
           312 North Spring Street
 6         Los Angeles, California 90012
           Telephone: (213) 894-3380
 7         Facsimile: (213) 894-3713
           E-mail:    justin.rhoades@usdoj.gov
 8
      Attorneys for Plaintiff
 9    UNITED STATES OF AMERICA

10                            UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12    UNITED STATES OF AMERICA,                  No. CR 10-362-ODW

13               Plaintiff,
                                                 ORDER DISMISSING INDICTMENT
14                    v.                         AGAINST REMAINING FUGITIVE
                                                 DEFENDANTS WITH PREJUDICE
15 LIONEL ALVAREZ, et al.,                       PURSUANT TO FED. R. CRIM. P.
                                                 48(a)
16               Defendants.

17

18

19          Pursuant to Rule 48(a) of the Federal Rules of Criminal
20    Procedure, Plaintiff United States of America has requested leave of
21    this Court to dismiss with prejudice the indictment against
22    defendants JOHN DOE #1, also known as (“aka”) “Mike,” JEREMY ALBERT
23    ROWLAND STARK, aka “Bosy” and “Skip,” PRAVEEN SINGH, TREVOR KYLE
24    MCEACHNIE, JOHN DOE #2, aka “Gladiator,” JOHN DOE #3, aka
25    “Ghostofahost” and “Scars,” JOHN DOE #4, aka “Grasshopper,” JOHN DOE
26    #5, aka “Grandprix,” RANJIV JASWAL, SUKHPAUL SINGH PARMAR, JAYPAUL
27    SINGH PARMAR, JASON GUILD, aka “Norm,” DEBRA LORDY LYNCH, aka “Debra
28    Quilt,” COUNG CHAN TRINH, SHANE SUTHERLAND, CHRISTOPHER BARTON DOAK,

                                             1
Case 2:10-cr-00362-ODW Document 1188 Filed 10/24/19 Page 2 of 2 Page ID #:5967
